July 23, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                         IN THE INTEREST OF J.M.W.

NO. 14-14-00135-CV

                     ________________________________

      This cause, an appeal from the judgment in favor of appellee J.S.W. and
against appellant M.L.W., signed December 12, 2013, was heard on the transcript
of the record. We have inspected the record and find the trial court erred in its
application of the Family Code when setting its award of child support. We
therefore order the trial court’s judgment REVERSED with regard to its awards of
adult disabled child support, retroactive child support, and attorney’s fees. We
order the remainder of the judgment AFFIRMED and REMAND for further
proceedings in accordance with this opinion.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.